MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                       Dec 21 2020, 10:10 am
court except for the purpose of establishing
                                                                                        CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Mark K. Leeman                                          Curtis T. Hill, Jr.
Logansport, Indiana                                     Attorney General of Indiana
                                                        Steven J. Hosler
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Ke’jioun Johnson,                                       December 21, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1261
        v.                                              Appeal from the Cass Superior
                                                        Court
State of Indiana,                                       The Honorable James K.
Appellee-Plaintiff.                                     Muehlhausen, Judge
                                                        Trial Court Cause No.
                                                        09D01-1906-F6-227



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1261 | December 21, 2020                  Page 1 of 7
                               STATEMENT OF THE CASE
[1]   Appellant-Defendant, Ke’Jioun Johnson (Johnson) appeals his conviction for

      possession of marijuana, a Class A misdemeanor, I.C. § 35-48-4-11(a)(1); -(b).


[2]   We affirm.


                                                   ISSUE
[3]   Johnson presents this court with one issue on appeal, which we restate as:

      Whether the State presented sufficient evidence beyond a reasonable doubt to

      support Johnson’s constructive possession for marijuana.


                      FACTS AND PROCEDURAL HISTORY
[4]   During 2017 and 2018, Johnson and Akielah Didomenico (Didomenico) were

      in a romantic relationship and had a son together. They lived in Logansport,

      Indiana, where they jointly rented a residence, until the relationship ended in

      May 2019. On Father’s Day 2019, Johnson invited Didomenico and their son

      to join him at a friend’s cookout. After the cookout, Johnson and Didomenico

      returned to the residence, where they were joined by a mutual friend, Kristi

      Hoff (Hoff).


[5]   Johnson, Didomenico, their son, and Hoff assembled in the living room where

      Johnson’s vape was on the living room table, next to a bag of marijuana. After

      Johnson took out a hand-rolled cigarette, Johnson and Didomenico began to

      argue because Didomenico did not want him to smoke in front of their young

      child and told him to smoke in a different room. Johnson told Didomenico to

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1261 | December 21, 2020   Page 2 of 7
      shut up and left the living room. While following Johnson into the hallway,

      Didomenico knocked the cigarette out of his hand. Johnson became angry,

      entered the bedroom at the back of the house and kicked out a window. At that

      point, Hoff called 911.


[6]   Johnson left the bedroom and walked towards the front door. While he was

      attempting to leave the house, Didomenico shoved him twice in the hallway, at

      which point Johnson shoved Didomenico away from him, causing her to fall

      towards a table in the living room and then into a toy basket. Didomenico got

      up, shoved Johnson again, and broke a fingernail during this altercation.


[7]   Officer Joe Schlosser (Officer Schlosser) of the Logansport Police Department

      responded to the 911 call. When he arrived at the residence, he noticed a bag of

      leafy green substance, which he identified as marijuana, sitting next to

      Johnson’s vape on the living room table. He also located a hand-rolled

      marijuana cigarette in the hallway. Officer Schlosser spoke with Johnson, who

      had been stopped in his car a short distance away by another officer. While

      speaking with Johnson, Officer Schlosser noticed a change in his behavior when

      he questioned Johnson about the marijuana found at the residence. While

      Johnson was at first relaxed and calm, he became nervous with a change in his

      voice and tone when the presence of marijuana was brought up. Johnson

      denied the marijuana was his.


[8]   On June 17, 2019, the State filed an Information, charging Johnson with

      domestic battery, a Level 6 felony, and possession of marijuana, which was


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1261 | December 21, 2020   Page 3 of 7
       enhanced to a Class A misdemeanor based on a prior conviction for the same

       offense. On February 20, 2020, the trial court conducted a bench trial. At the

       close of the evidence, the trial court found Johnson guilty of possession of

       marijuana as a Class A misdemeanor, but acquitted him of domestic battery.

       On June 22, 2020, during a sentencing hearing, the trial court sentenced

       Johnson to 365 days with 305 days suspended to probation.


[9]    Johnson now appeals. Additional facts will be provided if necessary.


                               DISCUSSION AND DECISION
[10]   Johnson contends that the State failed to present sufficient evidence beyond a

       reasonable doubt to sustain his conviction for Class A misdemeanor possession

       of marijuana. Our standard of review of sufficiency of the evidence claims is

       well-settled: When we review the sufficiency of the evidence to support a

       conviction, we consider only the probative evidence and reasonable inferences

       supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). It is not

       our role as an appellate court to assess witness credibility or to weigh the

       evidence. Id. We will affirm the conviction unless no reasonable fact-finder

       could find the elements of the crime proven beyond a reasonable doubt. Id.


[11]   To sustain Johnson’s conviction, the State was required to establish Johnson

       knowingly or intentionally possessed marijuana. I.C. § 35-48-4-11(a)(1). To

       elevate the charge to a Class A misdemeanor, the State was also required to

       prove that Johnson had a prior conviction for a drug offense. I.C. § 35-48-4-



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1261 | December 21, 2020   Page 4 of 7
       11(b). Here, Johnson only challenges the possession prong of the offense and

       not the enhancement of the charge.


[12]   We have long recognized that a conviction for possession of contraband may be

       founded upon actual or constructive possession. Holmes v. State, 785 N.E.2d
658, 660 (Ind. Ct. App. 2003). Constructive possession is established by

       showing that the defendant has the intent and capability to maintain dominion

       and control over the contraband. Id. In cases where the accused has exclusive

       possession of the premises on which the contraband is found, an inference is

       permitted that he or she knew of the presence of contraband and was capable of

       controlling it. Id. However, where, as here, the possession of the premises is

       not-exclusive, the inference is not permitted absent some additional

       circumstances indicating knowledge of the presence of the contraband and the

       ability to control it. Id. Among the recognized “additional circumstances” are:

       (1) incriminating statements by the defendant; (2) attempted flight or furtive

       gestures; (3) a drug manufacturing setting; (4) proximity of the defendant to the

       contraband; (5) the contraband is in plain view; and (6) location of the

       contraband is in close proximity to items owned by the defendant. Id. To show

       capability to maintain dominion and control over contraband, the State must

       prove that the defendant is able to reduce the contraband to the defendant’s

       personal possession. Id.


[13]   First turning to the capability prong of constructive possession, the evidence

       reflects that the marijuana was located on the living room table where Johnson

       had been sitting and near Johnson’s vape. Testimony indicates that Johnson

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1261 | December 21, 2020   Page 5 of 7
       held the hand-rolled marijuana cigarette in his hand and took it with him in the

       hallway when the argument started. Accordingly, Johnson was capable of

       maintaining dominion and control over the marijuana.


[14]   With respect to the intent prong, we note that although Johnson no longer lived

       in the residence, his name was still on the lease and therefore he maintained a

       possessory interest in the premises. However, as his interest was non-exclusive,

       we turn to additional circumstances to establish constructive possession. The

       record reflects that there was a mingling of contraband with other items owned

       by Johnson, as the marijuana was in close proximity to Johnson’s vape on the

       coffee table. See Gee v. State, 810 N.E.2d 338, 343 (Ind. 2004) (A mingling of

       contraband with other items owned by the defendant so that the contraband

       and personal property are in close proximity is an additional circumstance

       demonstrating the defendant likely knew of the presence and character of the

       controlled substance and intended to possess the substance). The marijuana

       was found on a table in a common area where it was unlikely to go unnoticed

       by the adults in the residence. Furthermore, while walking into the hallway

       when the argument started, Johnson was holding a hand-rolled cigarette which

       Officer Schlosser later recognized as a hand-rolled marijuana cigarette. Finally,

       Johnson, when speaking with Officer Schlosser about the discovered marijuana,

       displayed anxiousness and changed the tone of his voice. See, e.g., Washington v.

       State, 902 N.E.2d 280, 288 (Ind. Ct. App. 2009) (defendant was found to

       constructively possess marijuana when, during questioning, defendant appeared




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1261 | December 21, 2020   Page 6 of 7
       nervous, refused to make eye contact, and attempted to blame his nephew),

       trans. denied.


[15]   Based on the totality of the evidence before us, we conclude that the State

       presented sufficient evidence of reasonable doubt to establish that Johnson had

       the intent and capability to maintain dominion and control over the marijuana

       located in the residence and therefore constructively possessed the contraband.


                                             CONCLUSION
[16]   Based on the foregoing, we hold that the State presented sufficient evidence

       beyond a reasonable doubt to sustain Johnson’s conviction.


[17]   Affirmed.


[18]   Najam, J. and Crone, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1261 | December 21, 2020   Page 7 of 7